Citation Nr: 1404179	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-11 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California that in relevant part denied the above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that further development of the Veteran's claims is warranted.

The Veteran contends that his current bilateral hearing loss and tinnitus are related to his exposure to acoustic trauma in service.  Specifically, the Veteran maintains that he served as a weapons infantryman while in service; that he was exposed to firearms, explosives, mortars, and helicopters; and that he did not have adequate hearing protection during service.

The Veteran's DD Form 214 reveals that his military occupational specialty was that of a light weapons infantryman, with Foreign Service in the Republic of Vietnam.  This service record also confirms that the Veteran was awarded the combat infantryman badge, which indicates that he was engaged in combat.  Thus, in accordance with 38 U.S.C.A. § 1154(b), the Veteran's accounts of his exposure to firearms, explosives, mortars and helicopter are consistent with the circumstances, conditions, or hardships of his combat service.  Therefore, the information of record contains satisfactory lay and other evidence establishing that the Veteran was exposed to acoustic trauma while engaged in combat.  Id.

The service treatments records show that upon examination in August 1967 for induction in service, the Veteran's hearing was shown to be within normal limits.  The service treatment records, which reflect treatment for several other physical complaints, do not show complaints, treatment or diagnosis of hearing loss or an ear disorder.  When the Veteran was examined in December 1969 for separation from service, no complaints or defects were noted.  For instance, on his December 1969 (separation) medical history report, the Veteran denied hearing loss, running ears, and ear, nose and throat trouble.  An evaluation of the ears was normal, as was his hearing which showed audiometric testing within normal limits and 15/15 for the whispered or spoken voice.

The evidence of record does establish that the Veteran currently has bilateral hearing loss within VA standards, and that he has a current diagnosis of persistent bilateral tinnitus.  (See VA Audiology Report, dated September 2009; 38 C.F.R. § 3.385).  

Notably, the Board observes that the medical opinions contained in the September 2009 VA examination report are not adequate to adjudicate the claims of service connection.  In concluding that the Veteran's hearing loss and tinnitus are not related to service, the VA examiner's rationale was that the Veteran's service treatment records are silent for tinnitus, and that the Veteran's discharge audiogram indicates his hearing was within normal limits.  However, given the fact of the Veteran's confirmed exposure to acoustic trauma from his combat service, the VA examiner did not explain: (1) why it was significant that the Veteran's audiogram at discharge was within normal limits, and (2) why it was significant that the Veteran's service record is silent for tinnitus.  In light of the foregoing, the Board is of the opinion that the September 2009 VA medical opinions are incomplete and require clarification.

Similarly, the Veteran has submitted an opinion from a VA physician, dated September 2010.  This VA examiner opines that the Veteran's hearings loss and tinnitus are at least as likely as not related to military service due to the Veteran's report of high level noise exposure from combat.  In this instance, the VA examiner's opinion does not contain a clearly articulated rationale for concluding that the Veteran's hearing loss and tinnitus are related to service, nor was there any indication that a full history of the Veteran's noise exposure during and after service, or symptoms during and after service, was reviewed.  Therefore, the Board is of the opinion that this VA medical opinion is also incomplete and would be inadequate for adjudication purposes.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's entire claims file reviewed by the VA examiner who conducted the September 2009 Audiology examination (if available), or another appropriate medical professional, for the purpose of providing an addendum to the opinion, which explains the significance of the normal audiometric results in December 1969, and which explains the significance of the service record showing no tinnitus symptoms in service.  In providing such explanations, please qualify your opinion by also addressing the following:

(1) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is causally or etiologically related to the Veteran's confirmed exposure to acoustic trauma from his combat service?

(2)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus is casually or etiologically related to the Veteran's confirmed exposure to acoustic trauma from his combat service?

(Please note that a medical opinion that is cursory or conclusionary in nature will not suffice.  It is essential that the opinion be accompanied by a rationale that explains why the answer is being provided.  The basis for the answer must be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles (including the use of and reliance on any medical literature, if any), which may reasonably illuminate the medical analysis in the study of this case).

2.  Then, readjudicate the claim for service connection for bilateral hearing loss and tinnitus.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


